DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that in claim 1, from which claims 2-10 depend, the terms “long water gap” and “submerged water gap” render the claims indefinite in that no water is employed in the operation of the apparatus and it is not clear what these terms might refer to. For examination purposes the terms were interpret as meaning and entry nozzle or tube (for the “long water gap”) and a submerged exit nozzle or tube (for the “submerged water gap”). 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claim does not fairly limit independent apparatus claim 1 from which it depends, since the claim recites only a manner or method of use of the claimed apparatus (the operating pressure of supplied argon) where any apparatus meeting the limitations of claim 1 could be operated in the manner recited in dependent claim 9. It has been held that the manner or method of use of an apparatus alone, cannot be relied upon to further limit claims to an apparatus itself. See MPEP 2114.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2005000957 A (JP’957). JP’957 teaches, in the embodiments of figures 1-3 for example, a tundish (1), comprising a “long water gap” (6), the tundish comprising a working layer and a tundish shell, a “submerged water gap” (7), wherein the tundish also includes a gas-curtain weir plate formed of a refractory body (2), a steel passing hole (3), a gas passing brick (4) within a gas chamber and an argon duct (8) all placed at a bottom of the steel passing hole and providing a full cover of the steel passing hole and where the weir plate (2) extends across the entire width of the tundish, dividing the tundish into two sections, thereby showing all aspects of claims 1, 6, 7 and 9.
With respect to claim 2, the gas generating device is located at the entry of the steel passing hole and no higher than the bottom of the steel passing hole (see fig 1 for example).
With respect to claim 5, the steel passing hole is inclined downwardly from the entrance to the exit of the steel passing hole (see figure 1 for example).
With respect to claims 8 and 10 the weir plate (2) divides the tundish at the ½ way point of the tundish and extends across the tundish width.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,511,766 to Vassilicos (Vassilicos). Vassailicos teaches in the embodiments of the figures 5, 10 and 11 for example, a tundish (1), comprising a “long water gap” (13), the tundish comprising a working layer and a tundish shell, a “submerged water gap” (5), wherein the tundish also includes a gas-curtain weir plate formed of a refractory body (16), a steel passing hole (18 for example), a gas passing brick ( within a gas chamber and an argon duct all placed at a bottom of the steel passing hole and providing a full cover of the steel passing hole and where the weir plate  extends across the entire width of the tundish, dividing the tundish into two sections, thereby showing all aspects of claims 1, 6, 7 and 9.
With respect to claim 2, Vassilicos teaches a gas generating device at the entrance side of the weir plate and not higher than the steel passage hole bottom (see fig. 11 for example).
With respect to claim 3, the steel passing hole is designed in an upward manner (see fig. 11)
With respect to claims 4 and 5, the gas curtain generating device of Vassilicos is arranged within the scope of these claims.
With respect to claims 8 and 10, the weir plate of Vassilicos extends across the width of the tundish approximately at the ½ way point of the tundish length.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 5,004,495and US 2021/0053111 showing further examples of tundishes including weir plates and gas introduction devices, and US 2021/0291260 (the publication of the instant application) are also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk